Case 3:08-ap-03011-MFW          Doc 234 Filed 02/18/21 Entered 02/18/21 15:17:53     Desc
                                 Main Document    Page 1 of 1
                            DISTRICT OF THE VIRGIN ISLANDS
                        ST. THOMAS & ST. JOHN, VIRGIN ISLANDS
                                  PROCEEDING MEMO


 DATE:                                   Thursday, February 18, 2021

 IN RE:                                  JAMES CARROLL vs. JEFFERY PROSSER

 CONVENED:                               10:02 AM AST

 ADVERSARY PRO. NO.                      3-08-3011-MFW

 BEFORE:                                 Honorable Mary F. Walrath

 COURTROOM DEPUTY:                       Kimberley Willett

 COURT REPORTER:                         FTR System

 APPEARANCES:

          See attached appearance list


 NATURE OF PROCEEDING:

          Status Conference (Docket # 233)


 JUDGE’S NOTES:

 Status conference held. District Court is continuing to work on matter.




 Dated:     February 18, 2021                                 Mary F. Walrath
                                                             U.S. Bankruptcy Judge
 TIME ADJOURNED:10:05 am
